                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


United States of America                                       Civil No. 16-83 (DWF/LIB)

                     Plaintiff,

v.                                                                                ORDER

Ronny B. Robbin,
Lynette R. Robbin,
North American State Bank,
and State of Minnesota

                     Defendants.


       This matter is before the Court on Defendants Ronny Robbin and Lynette

Robbin’s (the “Robbins”) pro se Emergency Motion to Suspend Injunctions Pending

Appeal. (Doc. No. 87.) For the reasons set forth below, the Court denies the motion.

       On August 10, 2017, the Court entered a final judgment in favor of the United

States and against Ronny Robbin for unpaid federal income tax liabilities for the 2003

and 2005 tax years and for civil tax penalties assessed against him for the 2004 and 2005

tax years. (Doc. Nos. 66, 68.) The judgment also ordered that the federal tax liens

associated with those liabilities be enforced against Robbin’s Property (as legally

described in the Complaint) and that the Property shall be sold pursuant to further order

of the Court. The Robbins did not timely appeal the underlying money judgment or the

purpose of the order of sale (to satisfy the money judgment). They did, however, file two

subsequent appeals to the Eighth Circuit Court of Appeals. The first, filed on January 18,

2018, appealed a January 2, 2018 Order denying a Notice of Non-Opposition of Plaintiff
to Defendants’ Motion to Alter or Amend Judgment. (Doc. Nos. 76, 77.) This appeal

was dismissed for failure to prosecute. (Doc. No. 80.) Plaintiff filed a second appeal on

November 15, 2018, purporting to appeal the August 10, 2017 Judgment, an October 16,

2017 Order denying Defendants’ motion to amend the Judgment, and the Court’s Order

of Sale filed on September 19, 2018. (Doc. No. 84.) The Robbins submit that federal

agents seized the Property in June 2019 and that an auction is scheduled for

September 19, 2019. (Doc. No. 88 ¶¶ 1, 4.) The Robbins now move for an injunction

halting the upcoming sale of the Property pending appeal.

       A party seeking a stay while an application to appeal is pending bears the burden

of showing that: (1) the party is likely to succeed on the merits of its appeal; (2) the party

will be irreparably injured unless the stay is granted; (3) the non-moving party will not be

substantially injured by granting the stay; and (4) the public interest will not be harmed

by granting the stay. Brady v. Nat’l Football League, 640 F.3d 785, 789 (8th Cir. 2011).

The Robbins are unable to meet the first prong of their burden to show that a stay is

warranted. The record demonstrates that the Robbins failed to timely appeal the Court’s

August 10, 2017 order that entered judgment in favor of the government on Robbin’s tax

liabilities and ordering that the federal tax liens be enforced against the Property through

the sale of the Property. While the Robbins’ November 15, 2018 notice of appeal

challenges the Order of Sale filed on September 19, 2018, it cannot appeal the earlier

final judgments entered in August 2017. Because those underlying determinations --

judgment in favor of the government for Robbin’s unpaid federal income tax liabilities

and tax penalties and judgment ordering that the federal tax liens associated with those


                                              2
liabilities be enforced with a judicial sale of Robbin’s Property-- were not appealed, the

Eighth Circuit would lack jurisdiction to review those judgments. Accordingly, the

Robbins cannot demonstrate that they are likely to succeed on the merits of any challenge

related to those judgments. For this reason alone, the Robbins’ motion is properly

denied.

       Based on the files, record, and proceedings herein, IT IS HEREBY ORDERED

that Defendants’ pro se Emergency Motion to Suspend Injunctions Pending Appeal (Doc.

No. [87]) is DENIED.

Dated: September 12, 2019                 s/Donovan W. Frank
                                          DONOVAN W. FRANK
                                          United States District Judge




                                             3
